CNET NETWORKS, INC., Defendant Below, Appellant,
v.
JANA MASTER FUND, LTD., Plaintiff Below, Appellee.
No. 140, 2008.
Supreme Court of Delaware.
Submitted: April 16, 2008.
Decided: May 13, 2008.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
RANDY HOLLAND, Justice.
This 13th day of May 2008, the Court having considered this matter after oral argument and on the briefs filed by the parties has determined that the final judgment of the Court of Chancery, dated March 17, 2008, should be affirmed on the basis of and for the reasons stated in its Memorandum Opinion dated March 13, 2008.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Court of Chancery be, and the same hereby is, AFFIRMED. The mandate shall issue immediately.[1]
NOTES
[1]  Supr. Ct. R. 4.